This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Election/Restriction
Applicant's election without traverse of Group I (claims 1-19 drawn to a substrate processing apparatus) in Applicant's reply dated on 08 January 2021 is acknowledged.
Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  MPEP § 818.01(a).
In addition, claim 20 is withdrawn from further as being drawn to the nonelected invention of Group II (drawn to method of processing substrate) is acknowledged.
Information Disclosure Statement
The materials presented in the information disclosure statement (IDS) dated 27 June 2019 have been considered and are pertinent to the rejections of this Office Action.
Drawings
The drawings are objected to under 37 CFR § 1.83(a) as failing to show every feature of the invention specified in the claims.
Regarding the drawing, the "third gas supply", which configured to supply an atmosphere adjusting gas to the common conveyance path must be shown or the feature(s) must be canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as "amended."  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Interpretation
(a)	The following is a quotation of AIA  35 USC § 112(f):
(f)  Element in Claim for a Combination.— An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
(b)	The following is a quotation of pre-AIA  35 USC § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is invoked.
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph:
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claim limitations in this application that use the word "means" (or "step") are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	"substrate processing unit" configured to perform a liquid processing on the substrate in claim 1 & claims 2-19 by way of their dependence from claim 1;
(b)	"partition wall" configured to separate a first space from a carry-in/out port through which the substrate is loaded to the substrate processing unit, and a second space other than the first space in claim 1 & claims 2 & 4-19 by way of their dependence from claim 1;
(c)	"first gas supply" configured to supply an atmosphere adjusting gas to the first space in claim 1 & claims 2-19 by way of their dependence from claim 1;
(d)	"second gas supply" configured to supply an atmosphere adjusting gas to the first space in claim 1 & claims 2-19 by way of their dependence from claim 1;
(e)	"liquid supply" configured to discharge a processing liquid to the substrate in claim 5, claims 6-9 by way of their dependence from claim 5, claim 11, & claims 12-16 by way of their dependence from claim 5;
(f)	"scan top plate" configured to perform scanning above the substrate in synchronization with the processing liquid nozzle in claim 8, claim 14, & claim 15 by way of its dependence from claim 14; and
(g)	"third gas supply" configured to supply an atmosphere adjusting gas to the common conveyance path in claim 19.
Because this/these claim limitation(s) is/are being interpreted under are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  To that end, a corresponding structure or corresponding structures described in the specification (hereinafter "Spec") for:
(a')	"substrate processing unit(s)" include:
(i)	- -a first space separated by partition wall from a carry-in/out port- - Spec at ¶[0004],
(ii)	- -a device configured to perform a predetermined liquid processing on a wafer W - - Spec at ¶[0044],
(iii)	- -a device including a substrate holder 31, a support 32, a liquid receiving cup 33, a recovery cup 34, and a drainage port 35- - Spec at ¶[0044],
(iv)	- -a device including a drive unit and a support 32, the support 32 configured to support a substrate holder 31, and the device configured to rotate the substrate holder 31 by using the drive unit to rotate the support 32- - Spec at ¶[0046],
(v)	- -a first space A1 separated by partition wall from a second space A2, the second space A2 other than the first space A1- - FIG. 4 & Spec at ¶[0051], and
(vi)	equivalents thereof;
(b')	"partition wall(s)" include:
(i)	- -a wall structure configured to separate a first space A1 from a second space A2, the second space A2 other than the first space A1- - Spec at ¶[0004],
(ii)	- -a wall structure defining a first space A1, the wall structure having a first place configured to be connectable to a first gas supply; a second place different from the first place, the second place configured to be connectable at a second gas supply, and the first and second places configured to supply an atmosphere adjusting gas to the first space A1- - Spec at ¶[0004],
(iii)	- -a wall structure configured to separate a first space A1 from a second space A2, the second space A2 other than the first space A1, the wall structure including a shutter 22- - Spec at ¶[0042],
(iv)	- -a wall structure defining a first space A1, the wall structure having a first place configured to be connectable to a first gas supply; a second place different from the first place, the second place configured to be 
(v)	- -a wall structure defining a first space A1, the wall structure including a top plate 41 (e.g., having a disk-like shape); a side wall 42; a gap filling portion 43 (see e.g., FIG. 2); a first gas supply 44 at a first place; a second gas supply 45 at a second place different from the first place; and the wall structure (which includes the first and second places) configured to adjust the atmosphere within the first space A1 to a predetermined condition- - FIGs. 2-4 and Spec at ¶¶[0051]-[0063] & ¶¶[0125]-[0127],
(vi)	- -a wall structure defining a first space A1, the wall structure including a top plate 41 (e.g., having a disk-like shape) having a first gas supply 44 at a first place and a second gas supply 45 at a second place different from the first place; a side wall 42; and a gap filling portion 43 (see e.g., FIG. 2); and the top plate 41 (e.g., having a disk-like shape) (which includes the first and second places) configured to adjust the atmosphere within the first space A1 to a predetermined condition- - FIGs. 2-4 and Spec at ¶¶[0051]-[0063] & ¶¶[0125]-[0127],
(vii)	- -a wall structure defining a first space A1, the wall structure including a top plate 41 (e.g., having a disk-like shape); a side wall 42; a gap filling portion 43 (see e.g., FIG. 2); a shutter 22; a first gas supply 44 at a first place, a second gas supply 45 at a second place different from the first place, the wall structure (which includes the first and second places) configured to adjust the atmosphere within the first space A1 to a 
(viii)	- -a wall structure defining a first space A1, the wall structure including a top plate 41 (e.g., having a disk-like shape) having a first gas supply 44 at a first place and a second gas supply 45 at a second place different from the first place; a side wall 42; and a gap filling portion 43 (see e.g., FIG. 2); a shutter 22; and the top plate 41 (which includes the first and second places) configured to adjust the atmosphere within the first space A1 to a predetermined condition- - FIGs. 2-4 and Spec at ¶[0042], ¶¶[0051]-[0063], & ¶¶[0125]-[0127], and
(ix)	equivalents thereof;
(c')	"first gas supply(ies)" include:
(i)	- -discharge nozzles 44 connected to the side walls of a through hole 41a formed through a top plate 41 (e.g., having a disk-like shape)- - FIGs. 2-6H and Spec at ¶[0060],
(ii)	- -discharge nozzles 44 connected to the side walls of a through hole 41a formed through a top plate 41 (e.g., having a disk-like shape), the discharge nozzles 44 configured to supply an atmosphere adjusting gas to a first space A1 below the top plate 41 by way of through hole 41a- - FIGs. 2-6H and Spec at ¶[0060],
(iii)	- -channels 44 within a top plate 41 (e.g., having a disk-like shape), the channels 44 connected to the side walls of a through hole 41a formed through the top plate 41- - FIGs. 2-6H and Spec at ¶[0060],
(iv)	- -- -channels 44 within a top plate 41 (e.g., having a disk-like shape), the 
(v)	- -discharge nozzles 44 connected to the side walls of a through hole 41a formed through a top plate 41 (e.g., having a disk-like shape), the through hole 41a configured to be above the central portion of the substrate (wafer W) during a processing the substrate and/or the discharge nozzles 44 configured to be capable of forming a gas curtain within the through hole 41 a- - FIGs. 2-6H and Spec at ¶[0060], ¶¶[0101]-[0105], & ¶¶[0125]-[0135],
(vi)	- -discharge nozzles 44 connected to the side walls of a through hole 41a formed through a top plate 41; the through hole 41a configured to be above the central portion of the substrate (wafer W) during a processing the substrate and/or the discharge nozzles 44 configured to be capable of forming a gas curtain within the through hole 41 a; and the discharge nozzles 44 configured to supply an atmosphere adjusting gas to a first space A1 below the top plate 41 by way of through hole 41a- - FIGs. 2-6H and Spec at ¶[0060], ¶¶[0101]-[0105], & ¶¶[0125]-[0135],
(vii)	- -channels 44 within a top plate 41 (e.g., having a disk-like shape), the channels 44 connected to the side walls of a through hole 41a formed through the top plate 41, the through hole 41a configured to be above the central portion of the substrate (wafer W) during a processing the substrate and/or the channels 44 configured to be capable of forming a 
(viii)	- -channels 44 within a top plate 41 (e.g., having a disk-like shape), the channels 44 connected to the side walls of a through hole 41a formed through the top plate 41; the through hole 41a configured to be above the central portion of the substrate (wafer W) during a processing the substrate and/or the discharge nozzles 44 configured to be capable of forming a gas curtain within the through hole 41 a; and the channels 44 configured to supply an atmosphere adjusting gas to a first space A1 below the top plate 41 by way of through hole 41a- - FIGs. 2-6H and Spec at ¶[0060], ¶¶[0101]-[0105], & ¶¶[0125]-[0135], and
(ix)	equivalents thereof; and
(d')	"second gas supply(ies)" include:
(i)	- -discharge nozzles 45 within a top plate 41 (e.g., having a disk-like shape) configured to supply an atmosphere adjusting gas toward the outer periphery portions of a substrate (wafer W) during a processing of the substrate- - FIGs. 2, 3, 6C, & 6F and Spec at ¶¶[0061]-[0062], ¶¶[0101]-[0105], & ¶¶[0121]-[0128],
(ii)	- -discharge nozzles 45 at a position within a top plate 41 (e.g., having a disk-like shape), the position configured to face the outer periphery portions of a substrate (wafer W) during a processing of the substrate- - FIGs. 2, 3, 6C, & 6F and Spec at ¶¶[0061]-[0062], ¶¶[0101]-[0105], & ¶¶[0121]-[0128], and
(iii)	equivalents thereof;
(e')	"liquid supply(ies)" include:
(i)	- -a device configured to be capable of supplying a processing liquid (e.g., a chemical liquid L1, a rinse liquid L2 … etc.) to a substrate (wafer W) held in the first space A1- - FIGs. 2, 3, & 6E-G and Spec at ¶¶[0064]-[0065], ¶¶[0069]-[0070], ¶¶[0077]-[0078], ¶¶[0094]-[0095], ¶[0129], & ¶¶[0154],
(ii)	- -a device including processing liquid nozzles 51; an arm 52, and linear motion (LM) guide 53; the device disposed in the second space A2 and the device configured to be capable of supplying a processing liquid (e.g., a chemical liquid L1, a rinse liquid L2 … etc.) to a substrate (wafer W) held in the first space A1- - FIGs. 2, 3, & 6E-G and Spec at ¶¶[0064]-[0065], ¶¶[0069]-[0070], ¶¶[0077]-[0078], ¶¶[0094]-[0095], ¶[0129], & ¶¶[0154], and
(iii)	equivalents thereof;
(f')	"scan top plate(s)" include:
(i)	- -a device configured to cover a through hole 41a formed through a partition wall 40- - FIGs. 2-6 and Spec at ¶¶[0073]-[0080], ¶[0088], ¶¶[0094]-[0095], ¶¶[0132]-[0133], & ¶[0144],
(ii)	- -a device configured to suppress the inflow of the air atmosphere from the second space A2 to the first space A1 by way of through hole 41a formed through a partition wall 40- - FIGs. 2-6 and Spec at ¶¶[0073]-[0080], ¶[0088], ¶¶[0094]-[0095], ¶¶[0132]-[0133], & ¶[0144],
(iii)	- -a device in the second space A2; the device configured to cover a through hole 41a formed through a partition wall 40; and the device configured to move in the second space A2 in synchronization with 
(iv)	- -a device in the second space A2; the device configured to suppress the inflow of the air atmosphere from the second space A2 to the first space A1 by way of through hole 41a formed through a partition wall 40; and the device configured to move in the second space A2 in synchronization with processing liquid nozzles 51- - FIGs. 2-6 and Spec at ¶¶[0073]-[0080], ¶[0088], ¶¶[0094]-[0095], ¶¶[0132]-[0133], & ¶[0144],
(v)	- -a device configured to cover a through hole 41a formed through a top plate 41 (e.g., having a disk-like shape)- - FIGs. 2-6 and Spec at ¶¶[0073]-[0080], ¶[0088], ¶¶[0094]-[0095], ¶¶[0132]-[0133], & ¶[0144],
(vi)	- -a device configured to suppress the inflow of the air atmosphere from the second space A2 to the first space A1 by way of through hole 41a formed through a top plate 41 (e.g., having a disk-like shape)- - FIGs. 2-6 and Spec at ¶¶[0073]-[0080], ¶[0088], ¶¶[0094]-[0095], ¶¶[0132]-[0133], & ¶[0144],
(vii)	- -a device in the second space A2; the device configured to cover a through hole 41a formed through a top plate 41 (e.g., having a disk-like shape); and the device configured to move in the second space A2 in synchronization with processing liquid nozzles 51- - FIGs. 2-6 and Spec at ¶¶[0073]-[0080], ¶[0088], ¶¶[0094]-[0095], ¶¶[0132]-[0133], & ¶[0144],
(viii)	- -a device in the second space A2; the device configured to suppress the inflow of the air atmosphere from the second space A2 to the first space A1 by way of through hole 41a formed through a top plate 41 (e.g., having 
(ix)	equivalents thereof; and
(g')	"third gas supply(ies)" include:
(i)	- -a device configured to supply an atmosphere adjusting gas to a second gas supply 45, the device provided in a common conveyance path (a.k.a. conveyance section 15)- - Spec at ¶[0062], ¶[0090], & ¶[0137],
(ii)	- -a device configured to supply an atmosphere adjusting gas to a first space A1 from a common conveyance path (a.k.a. conveyance section 15) by way of a carry-in/out port 21- - Spec at ¶[0062], ¶[0090], & ¶[0137],
(iii)	- -a device configured to supply an atmosphere adjusting gas to a common conveyance path (a.k.a. conveyance section 15)- - Spec at ¶[0062], ¶[0090], & ¶[0137],
(iv)	- -a device configured to supply an atmosphere adjusting gas to a first space A1 from a common conveyance path (a.k.a. conveyance section 15) by way of a carry-in/out port 21, the device provided in the common conveyance path (a.k.a. conveyance section 15)- - Spec at ¶[0062], ¶[0090], & ¶[0137],
(v)	- -a device configured to supply an atmosphere adjusting gas to a common conveyance path (a.k.a. conveyance section 15), the device provided in the common conveyance path (a.k.a. conveyance 
(vi)	equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, Applicant may:
(a)	amend the claim limitation(s) to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or
(b)	present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.
Claim Objections
Claim 14 is objected to because of informalities.
Regarding claim 14, the typographic error in the limitation "processing liquid nozzles" should be changed to - -processing liquid nozzle- -.
Appropriate correction is required.
Claim Rejections – 35 USC § 112
(a)	The following is a quotation of AIA  35 USC § 112(a):
(a)  In General.— The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b)	The following is a quotation of pre-AIA  35 USC § 112, first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 
(a)	The following is a quotation of AIA  35 USC § 112(b):
(b)  Conclusion.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
(b)	The following is a quotation of pre-AIA  35 USC § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 19 is rejected under AIA  35 USC § 112(a) or pre-AIA  35 USC § 112, first paragraph, as failing to comply with the written description requirement.
Regarding claim 6, it contains subject matter that is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described below in the rejection of the claim under AIA  35 USC § 112(b) or pre-AIA  35 USC § 112, second paragraph, the specification does not provide adequate structure for the third gas supply such that it is capable of performing the claimed function of supplying an atmosphere adjusting gas to the common conveyance path.  Therefore, the specification does not demonstrate that Applicant has made an invention that achieves the claimed function (i.e., vibrating the blade at a high frequency) because the invention is not described with sufficient detail for one of ordinary skill in the art to reasonably conclude that the inventor had possession of the claimed invention.
Claim 19 is rejected under AIA  35 USC § 112(b) or pre-AIA  35 USC § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the claim limitation "third gas supply configured to supply an atmosphere adjusting gas" to the common conveyance path invokes AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification merely states that the claimed "function of supplying an atmosphere adjusting gas" is performed by the "third gas supply".  Spec at ¶[0062], ¶[0090], & ¶[0137].  In addition, the specification states that the "third gas supply" is not illustrated.  Spec at ¶[0062].  There is no disclosure of any particular structure, either explicitly or inherently, to perform the "function of supplying an atmosphere adjusting gas" to the common conveyance path.  Each of the term "third gas supply" and, in the alternative, the term "gas supply", fails to provide adequate structure for performing the "function of supplying an atmosphere adjusting gas" because it does not describe a particular structure for the function.  As would be recognized by those of ordinary skill in the art, the "function of supplying an atmosphere adjusting gas" can be performed in any of a number of ways (e.g., by way of a fan filter unit (FFU), a gas train, a gas manifold, a gas distribution system; a central gas supply {CGS} system, a process gas panel; gas delivery system cabinet, a valve manifold box, gas rack system, a liquid vaporizer system, bulk gas supply, a solid sublimator … etc.).  The specification does not provide sufficient details such that one of ordinary skill in the art would 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, second paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 USC § 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 USC § 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 USC § 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
For more information, see 37 CFR § 1.75(d), MPEP § 608.01(o), & MPEP § 2181.
Claims 14 & 15 are rejected under AIA  35 USC § 112(b) or pre-AIA  35 USC § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 14, there is insufficient antecedent basis for the limitation "processing liquid nozzles" in line 3 of the claim.
For the purposes of examination, the limitation "processing liquid nozzles" in line 3  of claim 14 will be interpreted to as - -processing liquid nozzle- -.
Appropriate correction of claim 14 is required.
Regarding claim 15, it is rejected as depending from rejected claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1)	the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2)	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-14 & 16-18 are rejected under AIA  35 USC § 102(a)(2) as being anticipated by US 20190341272 A1 (Ikeda'272, which claims priority to JP 2018-0088253 filed 01 May 2018 and published as JP 2019195014 A {Ikeda'014} 07 November 2019).
Regarding claim 1, Ikeda'272 discloses a substrate processing apparatus (processing unit 16 
a substrate processing unit (substrate processing unit 30 of processing unit 16) including a substrate holder (substrate holding unit 31) configured to mount a substrate (wafer W) and perform a liquid processing on the substrate (wafer W);

    PNG
    media_image1.png
    1856
    2442
    media_image1.png
    Greyscale

FIG. 4A of Ikeda'272 & Ikeda'014
a partition wall (partition wall 40 including top plate portion 41, side wall portion 42, & gap filling portion 43) configured to separate a first space (1st space A1) from a carry-in/out port (carry-in/out port 21) through which the substrate is loaded to the substrate processing unit (substrate processing unit 30 of processing unit 16), and a second space 

    PNG
    media_image2.png
    2912
    2409
    media_image2.png
    Greyscale

FIG. 2 of Ikeda'272 & Ikeda'014

a second gas supply (gas supply unit 44) connected to a place different from the first supply (inflow suppression unit 45) in the partition wall and configured to supply an atmosphere adjusting gas to the first space (1st space A1).
Ikeda'272 & Ikeda'014: FIGs. 1-8B; Ikeda'272: ¶[0004]; ¶¶[0006]-[0021]; & ¶¶[0030]-[0127].

    PNG
    media_image3.png
    888
    998
    media_image3.png
    Greyscale

FIG. 5B of Ikeda'272 & Ikeda'014
Regarding claim 2, Ikeda'272 discloses:
the first gas supply (inflow suppression unit 45) and the second gas supply (gas supply unit 44) connected to positions in the partition wall (top plate portion 41 of 
Ikeda'272 & Ikeda'014: FIGs. 1-8B; Ikeda'272: ¶[0004]; ¶¶[0006]-[0021]; & ¶¶[0030]-[0127].
Regarding claim 3, Ikeda'272 discloses:
the partition wall (partition wall 40 including top plate portion 41, side wall portion 42, & gap filling portion 43) includes a top plate (top plate portion 41 of partition wall 40) that covers a top side of the substrate (wafer W), and a side wall (side wall portion 42 of partition wall 40) that surrounds a lateral side of the substrate (wafer W), and the first gas supply (inflow suppression unit 45) and the second gas supply (gas supply unit 44) connected to the top plate (top plate portion 41 of partition wall 40) of the partition wall.
Ikeda'272 & Ikeda'014: FIGs. 1-8B; Ikeda'272: ¶[0004]; ¶¶[0006]-[0021]; & ¶¶[0030]-[0127].
Regarding claim 4, Ikeda'272 discloses:
the first gas supply (inflow suppression unit 45) connected to the top plate (top plate portion 41 of partition wall 40) of the partition wall above a central portion of the substrate (wafer W), and
the second gas supply (gas supply unit 44) connected to the top plate (top plate portion 41 of partition wall 40) of the partition wall above an outer peripheral portion of the substrate (wafer W).
Ikeda'272 & Ikeda'014: FIGs. 1-8B; Ikeda'272: ¶[0004]; ¶¶[0006]-[0021]; & ¶¶[0030]-[0127].
Regarding claims 5 & 11, Ikeda'272 discloses:
a liquid supply (liquid supply unit 50 {liquid supply unit 50 including processing liquid nozzle 51, nozzle bus 52, arm 53, & linear motion {LM} guide 54) including a processing liquid nozzle (processing liquid nozzle 51) configured to discharge a 
Ikeda'272 & Ikeda'014: FIGs. 1-8B; Ikeda'272: ¶[0004]; ¶¶[0006]-[0021]; & ¶¶[0030]-[0127].

    PNG
    media_image4.png
    1695
    2442
    media_image4.png
    Greyscale

FIG. 4D of Ikeda'272 & Ikeda'014

    PNG
    media_image3.png
    888
    998
    media_image3.png
    Greyscale

FIG. 5B of Ikeda'272 & Ikeda'014
Regarding claims 6 & 12, Ikeda'272 discloses:
the first gas supply (inflow suppression unit 45) connected to an inner wall of the through hole (through hole 41a).
Ikeda'272 & Ikeda'014: FIGs. 1-8B; Ikeda'272: ¶[0004]; ¶¶[0006]-[0021]; & ¶¶[0030]-[0127].
Regarding claims 7 & 13, Ikeda'272 discloses:
the through hole (through hole 41a) having a slit shape that extends from a position facing the central portion of the substrate to a position facing the outer peripheral portion of the substrate.
Ikeda'272 & Ikeda'014: FIGs. 1-8B; Ikeda'272: ¶[0004]; ¶¶[0006]-[0021]; & ¶¶[0030]-[0127].
Regarding claims 8 & 14, Ikeda'272 discloses:
a scan top plate (scanning top plate 55) disposed to cover the slit-shaped through hole (through hole 41a), and configured to perform scanning above the substrate in

    PNG
    media_image5.png
    1641
    2955
    media_image5.png
    Greyscale

FIG. 8D of Ikeda'272 & Ikeda'014

Ikeda'272 & Ikeda'014: FIGs. 1-8B; Ikeda'272: ¶[0004]; ¶¶[0006]-[0021]; & ¶¶[0030]-[0127].
Regarding claims 9 & 16, Ikeda'272 discloses:
a casing (housing 20 of processing unit 16 {housing 20 accommodating substrate processing unit 30, partition wall 40, & liquid supply unit 50}) configured to accommodate the substrate processing unit (substrate processing unit 30 of processing unit 16), the partition wall (partition wall 40), and the liquid supply (liquid supply unit 50), the second space (2nd space A2) within the casing is under an air atmosphere.
Ikeda'272 & Ikeda'014: FIGs. 1-8B; Ikeda'272: ¶[0004]; ¶¶[0006]-[0021]; & ¶¶[0030]-[0127].
Regarding claims 10 & 17, Ikeda'272 discloses:
a flow rate of the atmosphere adjusting gas supplied from the first gas supply (inflow suppression unit 45) being larger than a flow rate of the atmosphere adjusting gas supplied from the second gas supply (gas supply unit 44).
Ikeda'272 & Ikeda'014: FIGs. 1-8B; Ikeda'272: ¶[0004]; ¶¶[0006]-[0021]; & ¶¶[0030]-[0127].
The limitation:
"a flow rate of the atmosphere adjusting gas supplied from the first gas supply being larger than a flow rate of the atmosphere adjusting gas supplied from the second gas supply" associated with first gas supply and the second gas supply,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the first gas supply (inflow suppression unit 45) of Ikeda'272 is capable of supplying the atmosphere adjusting gas at a first flow rate,

the first flow rate of Ikeda'272 is capable of the second flow rate of Ikeda'014;
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Ikeda'272 since Ikeda'272 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Ikeda'272.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 18, Ikeda'272 discloses the substrate processing apparatus (substrate processing system 1) comprising:

    PNG
    media_image6.png
    2243
    2656
    media_image6.png
    Greyscale

FIG. 1 of Ikeda'272 & Ikeda'014 (Cropped)

a common conveyance path (transfer section 15) disposed adjacent to the plurality of substrate processing apparatuses (plurality of processing units 16, each processing unit 16 including housing 20, substrate processing unit 30, partition wall 40, & liquid supply unit 50); and
provided with a conveyor (substrate transfer device 17) that conveys a substrate to each of the plurality of substrate processing apparatuses (plurality of processing units 16, each processing unit 16 including housing 20, substrate processing unit 30, partition wall 40, & liquid supply unit 50).
Ikeda'272 & Ikeda'014: FIGs. 1-8B; Ikeda'272: ¶[0004]; ¶¶[0006]-[0021]; & ¶¶[0030]-[0127].
Claims 1-14 & 16-18 are rejected under AIA  35 USC § 102(a)(2) as being anticipated by US 20190355593 A1 (Ikeda'593, which claims priority to JP 2018-093939 filed 15 May 2018 and published as JP 2019201075 A {Ikeda'075} 21 November 2019).
Regarding claim 1, Ikeda'593 discloses a substrate processing apparatus (processing unit 16 including housing 20, substrate processing unit 30, partition wall 40, & liquid supply unit 50) comprising:
a substrate processing unit (substrate processing unit 30 of processing unit 16) including a substrate holder (substrate holding unit 31) configured to mount a substrate (wafer W) and perform a liquid processing on the substrate (wafer W);
a partition wall (partition wall 40 including top plate portion 41, side wall portion 42, & gap filling portion 43) configured to separate a first space (1st space A1) from a carry-in/out port

    PNG
    media_image7.png
    1755
    2541
    media_image7.png
    Greyscale

FIG. 4A of Ikeda'593 & Ikeda'075

    PNG
    media_image8.png
    904
    1098
    media_image8.png
    Greyscale

FIG. 5B of Ikeda'593 & Ikeda'075

    PNG
    media_image9.png
    1614
    1360
    media_image9.png
    Greyscale

FIG. 2 of Ikeda'593 & Ikeda'075
(carry-in/out port 21) through which the substrate is loaded to the substrate processing unit (substrate processing unit 30 of processing unit 16), and a second space (2nd space A2) other than the first space (1st space A1);
a first gas supply (inflow suppression unit 45) connected to the partition wall (top plate 
a second gas supply (gas supply unit 44) connected to a place different from the first supply (inflow suppression unit 45) in the partition wall and configured to supply an atmosphere adjusting gas to the first space (1st space A1).
Ikeda'593 & Ikeda'075: FIGs. 1-9C; Ikeda'593: ¶¶[0003]-[0004]; ¶¶[0006]-[0024]; & ¶¶[0029]-[0144].
Regarding claim 2, Ikeda'593 discloses:
the first gas supply (inflow suppression unit 45) and the second gas supply (gas supply unit 44) connected to positions in the partition wall (top plate portion 41 of partition wall 40) facing the substrate (wafer W).
Ikeda'593 & Ikeda'075: FIGs. 1-9C; Ikeda'593: ¶¶[0003]-[0004]; ¶¶[0006]-[0024]; & ¶¶[0029]-[0144].
Regarding claim 3, Ikeda'593 discloses:
the partition wall (partition wall 40 including top plate portion 41, side wall portion 42, & gap filling portion 43) includes a top plate (top plate portion 41 of partition wall 40) that covers a top side of the substrate (wafer W), and a side wall (side wall portion 42 of partition wall 40) that surrounds a lateral side of the substrate (wafer W), and the first gas supply (inflow suppression unit 45) and the second gas supply (gas supply unit 44) connected to the top plate (top plate portion 41 of partition wall 40) of the partition wall.
Ikeda'593 & Ikeda'075: FIGs. 1-9C; Ikeda'593: ¶¶[0003]-[0004]; ¶¶[0006]-[0024]; & ¶¶[0029]-[0144].
Regarding claim 4, Ikeda'593 discloses:
the first gas supply (inflow suppression unit 45) connected to the top plate (top plate portion 41 of partition wall 40) of the partition wall above a central portion of the substrate (wafer W), and
the second gas supply (gas supply unit 44) connected to the top plate (top plate portion 41 of partition wall 40) of the partition wall above an outer peripheral portion of the substrate (wafer W).
Ikeda'593 & Ikeda'075: FIGs. 1-9C; Ikeda'593: ¶¶[0003]-[0004]; ¶¶[0006]-[0024]; & ¶¶[0029]-[0144].
Regarding claims 5 & 11, Ikeda'593 discloses:

    PNG
    media_image10.png
    1730
    2442
    media_image10.png
    Greyscale

FIG. 4D of Ikeda'593 & Ikeda'075
a liquid supply (liquid supply unit 50 {liquid supply unit 50 including processing liquid 
Ikeda'593 & Ikeda'075: FIGs. 1-9C; Ikeda'593: ¶¶[0003]-[0004]; ¶¶[0006]-[0024]; & ¶¶[0029]-[0144].
Regarding claims 6 & 12, Ikeda'593 discloses:
the first gas supply (inflow suppression unit 45) connected to an inner wall of the through hole (through hole 41a).
Ikeda'593 & Ikeda'075: FIGs. 1-9C; Ikeda'593: ¶¶[0003]-[0004]; ¶¶[0006]-[0024]; & ¶¶[0029]-[0144].

    PNG
    media_image8.png
    904
    1098
    media_image8.png
    Greyscale

FIG. 5B of Ikeda'593 & Ikeda'075
Regarding claims 7 & 13, Ikeda'593 discloses:
the through hole (through hole 41a) having a slit shape that extends from a position 
Ikeda'593 & Ikeda'075: FIGs. 1-9C; Ikeda'593: ¶¶[0003]-[0004]; ¶¶[0006]-[0024]; & ¶¶[0029]-[0144].
Regarding claims 8 & 14, Ikeda'593 discloses:
a scan top plate (scanning top plate 55) disposed to cover the slit-shaped through hole (through hole 41a), and configured to perform scanning above the substrate in synchronization with the processing liquid nozzle (processing liquid nozzle 51).
Ikeda'593 & Ikeda'075: FIGs. 1-9C; Ikeda'593: ¶¶[0003]-[0004]; ¶¶[0006]-[0024]; & ¶¶[0029]-[0144].

    PNG
    media_image11.png
    1707
    3167
    media_image11.png
    Greyscale

FIG. 8D of Ikeda'593 & Ikeda'075
Regarding claims 9 & 16, Ikeda'593 discloses:
a casing (housing 20 of processing unit 16 {housing 20 accommodating substrate processing unit 30, partition wall 40, & liquid supply unit 50}) configured to 
Ikeda'593 & Ikeda'075: FIGs. 1-9C; Ikeda'593: ¶¶[0003]-[0004]; ¶¶[0006]-[0024]; & ¶¶[0029]-[0144].
Regarding claims 10 & 17, Ikeda'593 discloses:
a flow rate of the atmosphere adjusting gas supplied from the first gas supply (inflow suppression unit 45) being larger than a flow rate of the atmosphere adjusting gas supplied from the second gas supply (gas supply unit 44).
Ikeda'593 & Ikeda'075: FIGs. 1-9C; Ikeda'593: ¶¶[0003]-[0004]; ¶¶[0006]-[0024]; & ¶¶[0029]-[0144].
The limitation:
"a flow rate of the atmosphere adjusting gas supplied from the first gas supply being larger than a flow rate of the atmosphere adjusting gas supplied from the second gas supply" associated with first gas supply and the second gas supply,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the first gas supply (inflow suppression unit 45) of Ikeda'593 is capable of supplying the atmosphere adjusting gas at a first flow rate,
the second gas second gas supply (gas supply unit 44) of Ikeda'593 is capable of supplying the atmosphere adjusting gas at a second flow rate, and 
the first flow rate of Ikeda'593 is capable of the second flow rate of Ikeda'075;
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of 
Regarding claim 18, Ikeda'593 discloses the substrate processing apparatus (substrate processing system 1) comprising:
a plurality of substrate processing units (plurality of substrate processing units 30, each substrate processing unit 30 associated with one of a plurality of processing units 16); and

    PNG
    media_image12.png
    2163
    2648
    media_image12.png
    Greyscale

FIG. 1 of Ikeda'593 & Ikeda'075 (Cropped)

a common conveyance path (transfer section 15) disposed adjacent to the plurality of substrate processing apparatuses (plurality of processing units 16, each processing unit 16 including housing 20, substrate processing unit 30, partition wall 40, & liquid supply unit 50); and
provided with a conveyor (substrate transfer device 17) that conveys a substrate to each of the plurality of substrate processing apparatuses (plurality of processing units 16, each processing unit 16 including housing 20, substrate processing unit 30, partition wall 40, & liquid supply unit 50).
Ikeda'593 & Ikeda'075: FIGs. 1-9C; Ikeda'593: ¶¶[0003]-[0004]; ¶¶[0006]-[0024]; & ¶¶[0029]-[0144].
Claims 1-3, 5, 6, 9-12, & 16-18 are rejected under AIA  35 USC § 102(a)(2) as being anticipated by US 20160240401 A1 (Muramoto'401).
Regarding claim 1, Muramoto'401 discloses a substrate processing apparatus (processing unit 61 having substrate holder 31, top plate 51, opposing-member holder 53 &/or 53b, 1st processing liquid nozzle 411 &/or 411a, & 2nd processing liquid nozzle 421 &/or 421a) comprising:
a substrate processing unit (substrate processing apparatus 1b {e.g., opposing-member body 511 of top plate 51 and substrate holder 31 within cup part 37 (annular member centered on the central axis J1) defining processing space 90 therebetween}) including a substrate holder (substrate holder 31) configured to mount a substrate (substrates 9)

    PNG
    media_image13.png
    2704
    2568
    media_image13.png
    Greyscale

FIG. 15 of Muramoto'401(Annotated)
and perform a liquid processing on the substrate (substrates 9);
a partition wall (top plate 51 & opposing-member holder 53 &/or 53b) configured to separate a first space (processing space 90 defined by opposing-member body 511 of top plate 51 
cup part 37) through which the substrate (substrates 9) is loaded to the substrate processing unit (substrate processing apparatus 1b {e.g., opposing-member body 511 of top plate 51 and substrate holder 31 within cup part 37 (annular member centered on the central axis J1) defining processing space 90 therebetween}), and a second space
 (space outside of processing space 90 defined by opposing-member body 511 of top plate 51 and substrate holder 31 within cup part 37) other than the first space (processing space 90 defined by opposing-member body 511 of top plate 51 and substrate holder 31 within cup part 37);

    PNG
    media_image14.png
    2058
    3355
    media_image14.png
    Greyscale

FIG. 17 of Muramoto'401 (Annotated)
a first gas supply (inner space 536 of opposing-member holder 53 &/or 53b) connected to the partition wall (top plate 51 & opposing-member holder 53 &/or 53b) and configured to 

    PNG
    media_image15.png
    458
    980
    media_image15.png
    Greyscale

FIG. 18 of Muramoto'401
a second gas supply (gas passage 417 of one or more of 1st processing liquid nozzle 411 &/or 411a, & 2nd processing liquid nozzle 421 &/or 421a) connected to a place different from the first gas supply (inner space 536 of opposing-member holder 53 &/or 53b) in the partition wall and configured to supply an atmosphere 
FIGs. 6, 7, & 15-23; ¶¶[0024]-[0025]; ¶¶[0034]-[0043]; ¶¶[0089]-[0095]; ¶¶[0151]-[0195]; & ¶¶[0311]-[0329].
Regarding claim 2, Muramoto'401 discloses:
the first gas supply (inner space 536 of opposing-member holder 53 &/or 53b {see gap 518 communication with opposing-member opening 514}) and
the second gas supply (gas passage 417 of one or more of 1st processing liquid nozzle 411 &/or 411a, & 2nd processing liquid nozzle 421 &/or 421a {see lower-surface jet opening 417a})
connected to positions in the partition wall facing the substrate (substrates 9).
FIGs. 6, 7, & 15-23; ¶¶[0024]-[0025]; ¶¶[0034]-[0043]; ¶¶[0089]-[0095]; ¶¶[0151]-[0195]; & ¶¶[0311]-[0329].
Regarding claim 3, Muramoto'401 discloses:
the partition wall (top plate 51 & opposing-member holder 53 &/or 53b) including a top plate (opposing-member body 511 of top plate 51) that covers a top side of the substrate, and a side wall (downwardly extending portion of opposing-member body 511 of top plate 51) that surrounds a lateral side of the substrate (substrates 9), and the first gas supply and the second gas supply are connected to the top plate (opposing-member body 511 of top plate 51) of the partition wall (top plate 51 & opposing-member holder 53 &/or 53b).
FIGs. 6, 7, & 15-23; ¶¶[0024]-[0025]; ¶¶[0034]-[0043]; ¶¶[0089]-[0095]; ¶¶[0151]-[0195]; & ¶¶[0311]-[0329].
Regarding claims 5 & 11, Muramoto'401 discloses:
a liquid supply (associated with one of 1st processing liquid supply part 413 & 1st processing liquid nozzle 411; &/or 411a, & 2nd processing liquid supply part 423 & 2nd processing liquid nozzle 421 &/or 421a) including a processing liquid nozzle (associated one of 1st processing liquid nozzle 411 &/or 411a, & 2nd processing liquid nozzle 421 &/or 421a) configured to discharge a processing liquid to the substrate (substrates 9), wherein the top plate of the partition wall has a through hole (opening 537a to opposing-member

    PNG
    media_image16.png
    1563
    2212
    media_image16.png
    Greyscale

FIG. 6 of Muramoto'401
opening 514 by way of upper opening 517) through which the processing liquid nozzle is inserted.


    PNG
    media_image15.png
    458
    980
    media_image15.png
    Greyscale

FIG. 18 of Muramoto'401
Regarding claims 6 & 12, Muramoto'401 discloses:
the first gas supply (inner space 536 of opposing-member holder 53 &/or 53b) connected to an inner wall of the through hole (opening 537a to opposing-member opening 514 by way of upper opening 517).
FIGs. 6, 7, & 15-23; ¶¶[0024]-[0025]; ¶¶[0034]-[0043]; ¶¶[0089]-[0095]; ¶¶[0151]-[0195]; & 
Regarding claims 9 & 16, Muramoto'401 discloses:
a casing (housing 11) configured to accommodate the substrate processing unit (substrate processing apparatus 1b {e.g., opposing-member body 511 of top plate 51 and substrate holder 31 within cup part 37 (annular member centered on the central axis J1) defining processing space 90 therebetween}) including a substrate holder (substrate holder 31), the partition wall (top plate 51 & opposing-member holder 53 &/or 53b), and the liquid supply (one of 1st processing liquid nozzle 411 associated with 1st processing liquid supply part 413; &/or 411a, & 2nd processing liquid nozzle 421 &/or 421a associated with 2nd processing liquid supply part 423), wherein the second space (space outside of processing space 90 defined by opposing-member body 511 of top plate 51 and substrate holder 31 within cup part 37) within the casing (housing 11) is under an air atmosphere.
FIGs. 6, 7, & 15-23; ¶¶[0024]-[0025]; ¶¶[0034]-[0043]; ¶¶[0089]-[0095]; ¶¶[0151]-[0195]; & ¶¶[0311]-[0329].
Regarding claims 10 & 17, Muramoto'401 discloses:
a flow rate of the atmosphere adjusting gas supplied from the first gas supply (inner space 536 of opposing-member holder 53 &/or 53b) being larger than a flow rate of the atmosphere adjusting gas supplied from the second gas supply (gas passage 417 of one or more of 1st processing liquid nozzle 411 &/or 411a, & 2nd processing liquid nozzle 421 &/or 421a).
FIGs. 6, 7, & 15-23; ¶¶[0024]-[0025]; ¶¶[0034]-[0043]; ¶¶[0089]-[0095]; ¶¶[0151]-[0195]; & 
The limitation:
"a flow rate of the atmosphere adjusting gas supplied from the first gas supply being larger than a flow rate of the atmosphere adjusting gas supplied from the second gas supply" associated with first gas supply and the second gas supply,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the first gas supply (inflow suppression unit 45) of Muramoto'401 is capable of supplying the atmosphere adjusting gas at a first flow rate,
the second gas second gas supply (gas supply unit 44) of Muramoto'401 is capable of supplying the atmosphere adjusting gas at a second flow rate, and 
the first flow rate of Muramoto'401 is capable of the second flow rate of Ikeda'075;
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Muramoto'401 since Muramoto'401 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Muramoto'401.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 18, Muramoto'401 discloses:
a plurality of substrate processing apparatus (processing units 61 each having substrate holder 31, top plate 51, opposing-member holder 53 &/or 53b, 1st processing liquid nozzle 411 &/or 411a, & 2nd processing liquid nozzle 421 &/or 421a); and
a common conveyance path (shared space 66) disposed adjacent to the plurality of substrate processing apparatuses (processing units 61); and
provided with a conveyor (conveying robot 63) that conveys a substrate to each of the 61).
FIGs. 6, 7, & 15-23; ¶¶[0024]-[0025]; ¶¶[0034]-[0043]; ¶¶[0089]-[0095]; ¶¶[0151]-[0195]; & ¶¶[0311]-[0329].

    PNG
    media_image17.png
    1644
    2470
    media_image17.png
    Greyscale

FIG. 22 of Muramoto'401 (Cropped)
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under AIA  35 USC § 103 as being unpatentable over US 20190341272 A1 (Ikeda'272, which claims priority to JP 2018-0088253 filed 01 May 2018 and published as JP 2019195014 A {Ikeda'014} 07 November 2019) in view of US 20160240401 A1 (Muramoto'401).
Regarding claim 15, Ikeda'272 discloses:

    PNG
    media_image18.png
    918
    1036
    media_image18.png
    Greyscale

FIG. 4D of Ikeda'272 & Ikeda'014 (Cropped)
a gap between the top plate (top plate portion 41 of partition wall 40) and the scan top plate (scanning top plate 55).

Regarding claim 15, Ikeda'272 does not expressly disclose:
the gap having a labyrinth structure.
Regarding claim 15, Muramoto'401 discloses:

    PNG
    media_image15.png
    458
    980
    media_image15.png
    Greyscale

FIG. 18 of Muramoto'401
a gap (between upper surface of opposing-member flange part 516 & opposing-member holder 53b) having a labyrinth structure (labyrinth 54a).

A motivation for adding the labyrinth structure as disclosed by Muramoto'401 to the gap of Ikeda'272 is to reduce the possibility that outside air in the vicinity of the gap between the top plate and the scan top plate will enter:  (a)  in a first instance: the gap; and  (b)  in a second instance: the first space (i.e., processing space) from the gap to facilitate the creation of and/or facilitate maintaining of a desired gaseous atmosphere in the first space (i.e., processing space) so as to process a substrate in that desired gaseous atmosphere.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the labyrinth structure as disclosed by Muramoto'401 to the gap of Ikeda'272.
Claim 19 is rejected under AIA  35 USC § 103 as being unpatentable over US 20190341272 A1 (Ikeda'272, which claims priority to JP 2018-0088253 filed 01 May 2018 and published as JP 2019195014 A {Ikeda'014} 07 November 2019) in view of US 20010013161 A1 (Kitano'161).
Regarding claim 19, Ikeda'272 does not expressly disclose:
a third gas supply configured to supply an atmosphere adjusting gas to the common conveyance path.
Regarding claim 19, Kitano'161 discloses:
a third gas supply (gas supply device 71 configured to supply an atmosphere adjusting gas to processing station 3) configured to supply an atmosphere adjusting gas to the common conveyance path (processing station 3 including main transfer 
FIGs. 1-6; ¶¶[0066]-[0071]; & ¶¶[0114]-[0149].
A motivation for adding the third gas supply as disclosed by Kitano'161 to the common conveyance path of Ikeda'272 is to maintenance of the atmosphere inside the common conveyance path in a clean condition so as to suppress the adhesion of impurities to substrates.

    PNG
    media_image19.png
    798
    735
    media_image19.png
    Greyscale

FIG. 6 of Kitano'161
Therefore it would have been obvious to a person having ordinary skill in the art at the 
Claim 15 is rejected under AIA  35 USC § 103 as being unpatentable over US 20190355593 A1 (Ikeda'593, which claims priority to JP 2018-093939 filed 15 May 2018 and published as JP 2019201075 A {Ikeda'075} 21 November 2019) in view of US 20160240401 A1 (Muramoto'401).
Regarding claim 15, Ikeda'593 discloses:
a gap between the top plate (top plate portion 41 of partition wall 40) and the scan top plate (scanning top plate 55).
Ikeda'593 & Ikeda'075: FIGs. 1-9C; Ikeda'593: ¶¶[0003]-[0004]; ¶¶[0006]-[0024]; & ¶¶[0029]-[0144].

    PNG
    media_image18.png
    918
    1036
    media_image18.png
    Greyscale

FIG. 4D of Ikeda'593 & Ikeda'075 (Cropped)
Regarding claim 15, Ikeda'593 does not expressly disclose:
the gap having a labyrinth structure.
Regarding claim 15, Muramoto'401 discloses:
a gap (between upper surface of opposing-member flange part 516 & opposing-member holder 53b) having a labyrinth structure (labyrinth 54a).
FIGs. 6, 7, & 15-23; ¶¶[0024]-[0025]; ¶¶[0034]-[0043]; ¶¶[0089]-[0095]; ¶¶[0151]-[0195]; & ¶¶[0311]-[0329].

    PNG
    media_image15.png
    458
    980
    media_image15.png
    Greyscale

FIG. 18 of Muramoto'401
A motivation for adding the labyrinth structure as disclosed by Muramoto'401 to the gap of Ikeda'593 is to reduce the possibility that outside air in the vicinity of the gap between the 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the labyrinth structure as disclosed by Muramoto'401 to the gap of Ikeda'593.
Claim 19 is rejected under AIA  35 USC § 103 as being unpatentable over US 20190355593 A1 (Ikeda'593, which claims priority to JP 2018-093939 filed 15 May 2018 and published as JP 2019201075 A {Ikeda'075} 21 November 2019) in view of US 20010013161 A1 (Kitano'161).
Regarding claim 19, Ikeda'593 does not expressly disclose:
a third gas supply configured to supply an atmosphere adjusting gas to the common conveyance path.
Regarding claim 19, Kitano'161 discloses:
a third gas supply (gas supply device 71 configured to supply an atmosphere adjusting gas to processing station 3) configured to supply an atmosphere adjusting gas to the common conveyance path (processing station 3 including main transfer device 13 configured to carry substrates {wafer W} into/out of the various processing units disposed in the processing unit groups G1 {18}, G2 {18}, G3 {18}, G4 {18}, & G5 {18}).
FIGs. 1-6; ¶¶[0066]-[0071]; & ¶¶[0114]-[0149].


    PNG
    media_image19.png
    798
    735
    media_image19.png
    Greyscale

FIG. 6 of Kitano'161
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the third gas supply as disclosed by Kitano'161 to the common conveyance path of Ikeda'593.
Claim 4 is rejected under AIA  35 USC § 103 as being unpatentable over US 20160240401 A1 (Muramoto'401) in view of US 20060021636 A1 (Miya'636).
Regarding claim 4, Muramoto'401 discloses:
the first gas supply (inner space 536 of opposing-member holder 53 &/or 53b {see gap 518 communication with opposing-member opening 514}) connected to the top plate (opposing-member body 511 of top plate 51) of the partition wall (top plate 51 & opposing-member holder 53 &/or 53b) above a central portion of the substrate (substrates 9), and

    PNG
    media_image15.png
    458
    980
    media_image15.png
    Greyscale

FIG. 18 of Muramoto'401

FIGs. 6, 7, & 15-23; ¶¶[0024]-[0025]; ¶¶[0034]-[0043]; ¶¶[0089]-[0095]; ¶¶[0151]-[0195]; & ¶¶[0311]-[0329].
Regarding claim 4, Muramoto'401 does not expressly disclose:
the second gas supply connected above an outer peripheral portion of the substrate.
Regarding claim 4, Miya'636 discloses:
a first gas supply (gas supply path 18) connected to a top plate (atmosphere blocker plate 9) of a partition wall above a central portion of a substrate (central portion {vertical axis J} of substrate W), and
a second gas supply (plurality of gas ejection outlets 9b &/or plurality of gas ejection outlets 90b formed in opposing surface 9a of atmosphere blocker plate 9) connected to the top plate (atmosphere blocker plate 9) of the partition wall above the outer peripheral portion of the substrate (peripheral portion of substrate W).
FIGs. 1, 2, 4, 5, 7A-B & 8; ¶¶[0014]-[0015]; ¶¶[0017]-[0018]; ¶¶[0020]-[0023]; ¶¶[0025]-[0031]; ¶¶[0037]-[0039]; ¶¶[0042]-[0048]; & ¶¶[0057]-[0058].
A motivation for adding the second gas supply as disclosed by Miya'636 to the top plate above the outer peripheral portion of the substrate of Muramoto'401 is to sufficiently manage the atmosphere between the top peripheral portion of the substrate and the top plate of the 

    PNG
    media_image20.png
    1117
    1558
    media_image20.png
    Greyscale

FIG. 1 of Miya'636
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the second gas supply as disclosed by Miya'636 to the top plate above the outer peripheral portion of the substrate of Muramoto'401.
Claims 7, 8, & 13-15 are rejected under AIA  35 USC § 103 as being unpatentable over US 20160240401 A1 (Muramoto'401) in view of US 20010003964 A1 (Kitano'964).
Regarding claims 7 & 13, Muramoto'401 does not expressly disclose:
the through hole having a slit shape that extends from a position facing the central portion of the substrate to a position facing the outer peripheral portion of the substrate.
Regarding claims 7 & 13, Kitano'964 discloses:

    PNG
    media_image21.png
    1616
    1890
    media_image21.png
    Greyscale

FIG. 5 of Kitano'964 (Cropped)
a through hole having a slit shape (slit 33) that extends from a position facing the central portion of a substrate (central portion of wafer W) to a position facing the outer peripheral portion of the substrate (peripheral portion of wafer W).

Shaping the through hole of Muramoto'401 to the slit shape that extends from a position facing the central portion of a substrate (central portion of wafer W) to a position facing the outer peripheral portion of the substrate (peripheral portion of wafer W) as disclosed by Kitano'964 is to improve the yield of the resist solution coating process by way of improving the uniformity in film thickness of the coating film (the solution film of the resist solution) applied on the wafer W by way of using a stroking coating solution nozzle.  A person of ordinary skill in the art would have found obvious such shaping the through hole obvious.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see e.g., MPEP § 2144.04 (IV)(B).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to shape the through hole of Muramoto'401 to the slit shape as disclosed by Kitano'964.
Regarding claims 8 & 14, Kitano'964 discloses:
a scan top plate (moving body 36) disposed to cover a slit-shaped through hole (slit 33), and
the scan top plate (moving body 36) configured to perform scanning above the substrate (wafer W) in synchronization with the processing liquid nozzle (coating solution nozzle 34).
FIGs. 5-7, 10, 12, 13, 15, 16, 27-30, 32, & 34; ¶¶[0028]-[0030]; ¶[0033]; ¶¶[0035]-[0036]; ¶¶[0038]-[0039]; ¶¶[0050]-[0053]; ¶[0055]; ¶[0057]; ¶¶[0064]-[0076]; ¶[0079]; ¶[0089]; ¶[0091]; ¶[0095]; ¶¶[0132]-[0114]; & ¶¶[0145]-[0147].
Regarding claim 15, Muramoto'401 discloses:
a gap (between upper surface of opposing-member flange part 516 & opposing-member holder 53b) having a labyrinth structure (labyrinth 54a).
FIGs. 6, 7, & 15-23; ¶¶[0024]-[0025]; ¶¶[0034]-[0043]; ¶¶[0089]-[0095]; ¶¶[0151]-[0195]; & ¶¶[0311]-[0329].

    PNG
    media_image15.png
    458
    980
    media_image15.png
    Greyscale

FIG. 18 of Muramoto'401
Claim 19 is rejected under AIA  35 USC § 103 as being unpatentable over US 20160240401 A1 (Muramoto'401) in view of US 20010013161 A1 (Kitano'161).
Regarding claim 19, Muramoto'401 does not expressly disclose:
a third gas supply configured to supply an atmosphere adjusting gas to the common conveyance path.
Regarding claim 19, Kitano'161 discloses:

    PNG
    media_image19.png
    798
    735
    media_image19.png
    Greyscale

FIG. 6 of Kitano'161
a third gas supply (gas supply device 71 configured to supply an atmosphere adjusting gas to processing station 3) configured to supply an atmosphere adjusting gas to the common conveyance path (processing station 3 including main transfer 
FIGs. 1-6; ¶¶[0066]-[0071]; & ¶¶[0114]-[0149].
A motivation for adding the third gas supply as disclosed by Kitano'161 to the common conveyance path of Muramoto'401 is to maintenance of the atmosphere inside the common conveyance path in a clean condition so as to suppress the adhesion of impurities to substrates.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the third gas supply as disclosed by Kitano'161 to the common conveyance path of Muramoto'401.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 
A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or 37 CFR § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 & 16-18 are provisionally rejected on the ground of nonstatutory double as not being patentably distinct from claims 1-17 (of which claims 13-17 are withdrawn) of copending USSN 16395488 (published as US 20190341272 A1 {Ikeda'272}, herein after "pending claims 1-17 (of which claims 13-17 are withdrawn) of Ikeda'272").
Regarding claims 1-14 & 16-18, although not identical to pending claims 1-17 (of which claims 13-17 are withdrawn) of Ikeda'272, the conflicting claims are not patentably distinct from 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 15 & 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 (of which claims 13-17 are withdrawn) of copending USSN 16395488 (published as US 20190341272 A1 {Ikeda'272}, herein after "pending claims 1-17 (of which claims 13-17 are withdrawn) of Ikeda'272") in view of one or more of US 20160240401 A1 (Muramoto'401) and US 20010013161 A1 (Kitano'161).
Regarding claims 15 & 19, to the extent that pending claims 1-17 (of which claims 13-17 are withdrawn) of Ikeda'272 do not disclose any recited limitation of pending claims 15 & 19, one or more of Muramoto'401 and Kitano'161 discloses such undisclosed limitation of pending claims 15 & 19 along the lines set forth above. 
To that end, pending claims 15 & 19 are obvious in view of the combination of pending claims 1-17 (of which claims 13-17 are withdrawn) of Ikeda'272 and one or more of Muramoto'401 and Kitano'161 because all of the limitations of pending claims 15 & 19 are disclosed, suggested, and/or made predictable in view of such one or more combinations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 & 16-18 are rejected on the ground of nonstatutory double as not being patentably distinct from claims 1-9 of US 10892176 B2 in the names of Ikeda et al. 12 January 2021 published as US 20190355593 A1 {Ikeda'593, which claims priority to JP 2018-093939 filed 15 May 2018 and published as JP 2019201075 A (Ikeda'075) 21 November 2019} (herein after "claims 1-9 of Ikeda'176").
Regarding claims 1-14 & 16-18, although not identical to claims 1-9 of Ikeda'176, the conflicting claims are not patentably distinct from each other because claims 1-9 of Ikeda'176 of disclose, suggest, and/or make predictable all of the limitations of pending claims 1-14 & 16-18.
Claims 15 & 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US 10892176 B2 in the names of Ikeda et al. 12 January 2021 (herein after "claims 1-9 of Ikeda'176") in view of one or more of US 20160240401 A1 (Muramoto'401) and US 20010013161 A1 (Kitano'161).
Regarding claims 15 & 19, to the extent that claims 1-9 of Ikeda'176 do not disclose any recited limitation of pending claims 15 & 19, one or more of Muramoto'401 and Kitano'161 discloses such undisclosed limitation of pending claims 15 & 19  along the lines set forth above. 
To that end, pending claims 15 & 19 are obvious in view of the combination of claims 1-9 of Ikeda'176 and one or more of Muramoto'401 and Kitano'161 because all of the limitations of pending claims 15 & 19 are disclosed, suggested, and/or made predictable in view of such one or more combinations.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716